Citation Nr: 0823441	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-38 398	)	DATE
	)
	)


Received from the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a schedular evaluation in excess of 40 percent 
for a lumbosacral strain with post-operative disc disease.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1978 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) following a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  By a November 2005 VA Form 9, the veteran perfected an 
appeal of a December 2004 rating decision that addressed his 
service-connected low back disability rating.

2.  By written correspondence received in June 2006, the 
veteran withdrew his appeal of entitlement to a schedular 
evaluation in excess of 40 percent for a lumbosacral strain 
with post-operative disc disease.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2004, the veteran's representative submitted 
written correspondence to the RO that the veteran wished to 
withdraw a notice of disagreement with a February 2004 rating 
decision that confirmed a 20 percent rating for the veteran's 
service-connected back disability.  In February 2005, the 
veteran submitted a notice of disagreement with a December 
2004 decision that had awarded a 40 percent rating.  

A statement of the case on the question of entitlement to an 
increased rating for service-connected low back disability 
was issued by the RO in September 2005.  The veteran 
perfected his appeal to the Board by filing a VA Form 9, 
Appeal to Board of Veterans' Appeals, in November 2005.  In 
June 2006, the veteran submitted written correspondence to 
the RO, stating that he wished to "withdraw my request for a 
personal hearing and the appeal in progress."  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran  has 
withdrawn this appeal and, thus, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

The Board recognizes that additional evidence was received in 
January 2007 and the RO issued a supplemental statement of 
the case in February 2007.  The veteran's representative 
thereafter made arguments relating to the question of 
entitlement to a higher rating.  Nevertheless, because the 
June 2006 withdrawal was submitted to the RO before the 
record was transferred to the Board, it became effective 
immediately upon receipt by the RO, which was June 7, 2006.  
38 C.F.R. § 20.204(b)(3) (2007).  Although withdrawal does 
not preclude filing a new notice of disagreement and, after a 
statement of the case is issued, a new substantive appeal, as 
to the withdrawn issue, this is permitted only when the 
filings would be timely under the rules governing appeals if 
the appeal withdrawn had never been filed.  38 C.F.R. 
§ 20.204(c) (2007).  In other words, no action taken after 
the June 2006 withdrawal, such as the filing of a VA Form 646 
by the veteran's representative in March 2007, can be 
construed as a new notice of disagreement.  This is so 
because it was filed more than a year after the December 2004 
decision.  38 C.F.R. § 19.33 (2007) (a notice of disagreement 
is timely if received within a year of notification of the 
RO's determination).  Consequently, the Board's jurisdiction 
to decide an appeal of the December 2004 decision was 
terminated when the withdrawal was received.  


ORDER

The veteran's claim of an evaluation in excess of 40 percent 
for a lumbosacral strain  with post-operative disc disease 
having been withdrawn, the claim is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


